Citation Nr: 0636110	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-05 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to November 
1975.  He died in October 2000; the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In June 2005, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

The Board notes that a May 2006 report of contact indicates 
that the appellant's power of attorney was revoked in error 
by the RO while intending to revoke the veteran's power of 
attorney, subsequent to his death.  The Form VA 21-22 shows 
that an entry under the revocation section was subsequently 
marked through.  It appears to be the appellant's intent that 
the representative listed above be retained.  The 
representative has submitted written argument on her behalf.  

The RO has noted in the claims file that the issue of 
entitlement to accrued benefits for diabetes and 
complications remains unresolved.  As that issue has not been 
adjudicated by the RO, the Board does not have jurisdiction 
to address it in this decision.  However, as will be 
discussed in detail below, the outcome of that issue has no 
bearing on the issue of entitlement to service connection for 
the cause of the veteran's death.




FINDINGS OF FACT

1.  The immediate and sole cause of the veteran's death was 
end-stage sclerosis of the liver. 

2.  During the veteran's lifetime, service connection had 
been established only for hearing loss.

3.  Liver disease was not present in service or until years 
thereafter, and it was not etiologically related to the 
veteran's military service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, by letter mailed in August 2005, after its 
initial adjudication of the claim.  Following the provision 
of the required notice and the completion of all indicated 
development of the record, the RO readjudicated the claim in 
February 2006.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had VCAA notice 
been provided before the initial adjudication of the claim.  

Although the appellant has not been provided notice with 
respect to the effective date element of the claim, the Board 
finds that there is no prejudice to her in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
cause of the veteran's death.  Consequently, no effective 
date will be assigned, so the failure to provide notice with 
respect to that element of the claim was no more than 
harmless error.

The Board also notes that service medical records and 
pertinent VA medical records have been obtained, as well as a 
VA medical opinion.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2006).

Where a veteran served for at least 90 days during a period 
of war and manifests cirrhosis of the liver to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran died in October 2000.  The Certificate of Death 
lists end-stage sclerosis of the liver as the sole cause of 
death.  An autopsy report concludes that the precipitating 
cause of the veteran's death was right lobar pneumonia, which 
eventually led to cardiorespiratory failure.  The autopsy 
also disclosed the presence of severe coronary artery 
disease, micronodular cirrhosis of the liver, and bilateral 
adrenal cortical hyperplasia.  Other medical evidence of 
record also shows a history of diabetes mellitus since 1991.  

At the time of his death, service connection was in effect 
only for hearing loss.  There is no contention or evidence to 
suggest that hearing loss played any role in the veteran's 
death.  In addition, cirrhosis of the liver was first 
diagnosed in September 2000, some 25 years after the 
veteran's discharge in 1975.  There is no contention or 
medical evidence suggesting that it was present within one 
year of the veteran's discharge from service or that it was 
etiologically related to service.  Moreover, it is not a 
disease that is subject to presumptive service connection on 
the basis of herbicide exposure.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.309 (2006).  

It is contended by and on behalf of the appellant that the 
veteran's diabetes contributed to his death and was related 
to his exposure to herbicides while serving in Vietnam.  As 
noted in the Introduction, the issue of entitlement to 
service connection for diabetes mellitus for accrued benefits 
purposes is apparently being adjudicated by the RO.  As 
explained below, the Board has determined that the veteran's 
death was solely due to the effects of liver disease and that 
the liver disease was unrelated to diabetes.  Therefore, the 
Board need not address the merits of the claim for service 
connection for diabetes for accrued benefits purposes. 

A VA medical opinion dated in November 2002 concludes that 
the veteran's diabetes did not cause or contribute to the 
cause of death.  Although the examiner found evidence in the 
medical literature for a higher incidence of diabetes among 
patients who already have liver disease, he did not find a 
reverse relationship.  While the examiner acknowledged that 
certain medications taken for diabetes can lead to the 
development of liver disease, he did not find any reference 
to such medications in the veteran's case.  

The veteran's private physician, R.E., M.D. has asserted that 
the veteran's diabetes was a contributing factor to the 
development of his coronary artery disease.  His reasoning 
was simply that "[i]t is a well known fact that diabetes is 
one of the risk factors of cardiovascular disease."  

A medical opinion was obtained in September 2005 on remand 
from the Board, with an addendum opinion in October 2005, to 
address the question of whether the veteran's coronary artery 
disease was related to the cause of his death, thus relating 
the diabetes as well.  After a review of the evidence of 
record, a VA physician noted that the veteran had type 2 
diabetes complicated with neuropathy and extensive coronary 
artery disease, and a documented history of congestive heart 
failure and atrial fibrillation .  He also suffered from 
thyroid disease and hypertension.  The examiner noted that it 
is well established that type 2 diabetes causes multiple 
complications affecting the smaller vasculature, as well as 
coronary artery disease and stroke.  Therefore, the examiner 
concluded that the association of type 2 diabetes and 
coronary artery disease in the veteran can not be refuted.  

However, the examiner further noted that end stage liver 
disease is primarily caused by alcohol dependence and viral 
hepatitides in this country.  While the examiner noted other 
more remote causes including, potentially, coronary artery 
disease and right-sided heart failure, both are considered 
chronic conditions that lead to liver cirrhosis over time.  
In this case, it appears that the veteran presented with "de 
novo" liver cirrhosis which led his death.  The examiner 
therefore concluded in light of the lack of better evaluation 
of its etiology, that liver disease was the cause of the 
veteran's death, and that there is no evidence that the 
veteran's coronary artery disease or type 2 diabetes 
contributed to his death..

Thus while the evidence does establishes a link between the 
veteran's diabetes and his heart disease, neither condition 
is considered to be the primary cause of his death, or to 
have contributed substantially or materially to his death.  
In fact, there is no direct conflict between the opinion of 
R.E. and the September 2005 VA physician.  Both believe that 
the veteran's diabetes and cardiovascular disease are 
related; however, R.E. does not specifically state that the 
veteran's cardiovascular disease was a primary or 
contributory cause of the veteran's death, only that he 
expired with cardiac complications.  The September 2005 
reviewing physician has specifically found that there is no 
such relationship.  

While the appellant clearly believes that the veteran's 
diabetes and cardiovascular disease caused his death, her 
opinion is not competent evidence of the alleged nexus since 
laypersons, such as the appellant, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, even conceding for purposes of discussion the 
veteran's entitlement to service connection for diabetes, and 
conceding a relationship between the veteran's diabetes and 
his cardiovascular disease, the preponderance of the evidence 
establishes that neither condition caused or contributed 
substantially or materially to cause the veteran's death.  

Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is not in order.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


